Citation Nr: 1807842	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from August 1964 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 
 
In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claim may be adjudicated on the merits. 

The Veteran and his representative assert that the current 50 percent rating assigned for his PTSD does not accurately reflect the Veteran's current disability picture. 

The Veteran's last VA examination for his PTSD was in June 2014.  During this examination, he reported symptoms such as persistent negative emotional state, feelings of detachment, irritable behavior, hypervigilance, and chronic sleep impairment.  See, June 2014 VA examination. 

Following the June 2014 VA examination, the Veteran continued to receive VA treatment for his PTSD in the form of group therapy. 

During the Veteran's August 2015 videoconference hearing, the Veteran provided sworn testimony with respect to the current severity of his PTSD symptoms.  The Veteran noted that he has isolated himself from his family and that he doesn't have any friends, he continues to have increasing nightmares, and he noted problems with memory loss.   The Veteran also stated that his symptoms were occurring more frequently.  See, August 2014 hearing transcript. 

The Board finds that the record reflects a worsening of the Veteran's symptoms since his last VA examination in June 2104.  Accordingly, VA is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 

2.  Once any outstanding records have been received, schedule the Veteran for a VA psychiatric examination in with the appropriate medical personnel in order to determine the current severity of his PTSD.  The Veteran's claims file, to include a copy of this remand, should be provided to the examiner.  Following a complete review of the record, the examiner is asked to provide the following: 

Determine the current severity of the Veteran's service-connected PTSD.  The examiner is asked to consider the Veteran's lay statements regarding the increase in his symptomatology as reported at his August 2015 hearing.  

The examiner is also asked to provide a functional assessment of the Veteran's service-connected disabilities, to include his PTSD, on the Veteran's ability to secure or follow a substantially gainful employment consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.  In this regard, the examiner is specifically directed to consider the Veteran's testimony regarding his lack of motivation due his PTSD symptoms to find post-retirement employment. 

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the appeal is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


